UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-6620



ANTONIO COX,

                                             Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Virginia Department of
Corrections, Director; MARGRET BOWLES, TPS;
SHAWN MEEKS; DAVE SMITH, Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-246-R)


Submitted:     September 10, 1998      Decided:   September 24, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint under 28 U.S.C.A. § 1915A (West Supp. 1997). We have re-

viewed the record and the district court’s opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Cox v. Angelone, No. CA-98-246-R

(W.D. Va. April 22, 1998). Appellant’s motions for appointment of

counsel, production of documents, and to file an amended complaint,

are denied.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2